Per curiam.
The Special Master found and the Review Panel of the State Disciplinary Board approved and adopted the findings of the Special Master to wit: That Respondent had engaged in conduct in violation of Standards 4, 61, 63 and 65 of State Bar Rule 4-102.
These violations consisted of:
1. Dishonesty and wilful misrepresentation to a client in violation of Standard 4.
2. Failure to promptly deliver funds upon request to a client in violation of Standard 61.
3. Failure to render an accounting upon request to a client in violation of Standard 63.
4. Failure to account to a client for funds in violation of Standard 65.
Aggravating circumstances were present in this case and based upon the above, the Review Panel for the State Disciplinary Board recommends that Respondent, Clifton O. Bailey, III, be disbarred from the practice of law in Georgia.
We adopt the recommendation of the Review Panel, and Respondent is hereby disbarred from the practice of law in Georgia and instructed to notify his clients of his disbarment and to take all necessary action to protect their interests.
There are two other disbarment recommendations pending before this Court; Supreme Court Disciplinary Docket Nos. 558 and 564. It is directed that these two Disciplinary recommendations be remanded to the State Disciplinary Board for filing. If and when Respondent makes application for readmission to the State Bar of Georgia, these recommendations will be acted upon.

All the Justices concur.